DETAILED ACTION
Claims 1, 3-8, 12, 14-17, and 19-26 are pending, and claims 1, 3-4, 6-8, and 21-26 are currently under review.
Claims 5, 12, 14-17, and 19-20 are withdrawn.
Claims 2, 9-11, 13, and 18 are cancelled.
Claim 26 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.

Response to Amendment
The amendment filed 9/20/2021 has been entered. Claims 1, 3-8, 12, 14-17, and 19-25, and newly submitted claim(s) 26, remain(s) pending in the application.  
The affidavit under 37 CFR 1.132 filed 9/20/2021 is insufficient to overcome the previous rejections over Yoshikawa et al. or Toyoda et al. as set forth in the last Office action because:
In items 7) to 9), applicant attempts to demonstrate critical results of the claimed Sb amount of 5 to 6 weight percent by providing new data on how said Sb amount affects shear strength and shear strength drop.  However, it is noted that the data provided by applicants in table 1 are not commensurate in scope with the entire claimed ranges.  Namely, the examiner cannot consider examples having only 3.2 percent Ag and 0.7 percent Cu to be sufficient to establish criticality for the entire claimed Ag range of 3 to 4 weight percent and Cu range of 0.6 to 1.2 weight percent, respectively.  See MPEP 716.02(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (WO2014163167, US 2016/0056570 referred to as equivalent English translation).
Regarding claim 1, Yoshikawa et al. discloses a solder alloy having a composition as seen in table 1 below [0052-0053, table1 example3].  The examiner notes that the closeness between the disclosed alloy composition of Yoshikawa et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  

Furthermore, since Yoshikawa et al. is silent regarding any further inclusions in the composition of example 3, the examiner reasonably considers said composition to be absent any unrecited elements, such that the limitation of “consisting of...” is reasonably met.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Yoshikawa et al. (example 3) (wt.%)
Ag
3 – 4
3.4
Cu
0.6 – 1.2
0.7
Sb
5 – 6
5
Ni and/or Co (opt.)
0.001 – 0.02
0.04
Sn
Balance
Balance


Regard claims 3-4, Yoshikawa et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Yoshikawa et al. is further substantially close to the claimed compositional 
Regarding claims 6-8, Yoshikawa et al. discloses the alloy of claim 1 (see previous).  Yoshikawa et al. further teaches that the alloy is provided in the form of a powder, wherein said powder can further be used as a solder ball preform [0051, 0055].  
Regarding claims 21-22, Yoshikawa et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Yoshikawa et al. is further substantially close to the claimed compositional ranges such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(I).
Specifically, the examiner submits that: 1) 3.4 percent Ag of Yoshikawa et al. vs. 3.2 percent Ag as claimed, and 2) the upper limit of 5% Sb as disclosed by Yoshikawa et al. vs. 5.5% Sb as claimed are substantially close such that similar properties would appear to have been expected.  See MEP 2144.05(I).  This position is further bolstered by applicants’ own data, wherein examples 10-13 (Sb from 3.72 to 8.18 percent and Ag from 3.26 to 3.85 percent) achieve relatively similar mechanical properties [fig.10, 12-14].
Regarding claims 23-25, Yoshikawa et al. discloses the alloy of claim 21 (see previous).  Yoshikawa et al. further teaches that the alloy is provided in the form of a powder, wherein said powder can further be used as a solder ball preform [0051, 0055].

Claims 1, 3-4, 7-8, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2013/0098506).
Regarding claim 1, Toyoda et al. discloses a solder alloy as seen in table 2 below [0034-0036].  The examiner notes that the overlap between the disclosed alloy composition of Toyoda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further notes that the recitation of “consisting of...” is reasonably met when Ni is selected as the only optional transition metal [0035].
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Toyoda et al. (wt.%)
Ag
3 – 4
3 – 4
Cu
0.6 – 1.2
0.5 – 0.7
Sb
5 – 6
1 – 8
Ni and/or Co (opt.)
0.001 – 0.02
0 – 0.5
Sn
Balance
Balance


Regarding claims 3-4 and 21-22, Toyoda et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Toyoda et al. further overlaps with the claimed compositional ranges such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(I).
Regarding claims 6 and 23, Toyoda et al. discloses the alloy of claims 1 and 21 (see previous).  Toyoda et al. does not expressly teach the shape of a 
Regarding claims 7-8 and 24-25, Toyoda et al. discloses the alloy of claims 1 and 21 (see previous).  Toyoda et al. further teaches that the alloy is provided in the form of a powder, which the examiner also considers to reasonably meet the limitation of a preform because the alloy is in the form of a powder prior to melting [0034].
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2013/0098506) in view of Yoshikawa et al. (WO2014163167, US 2016/0056570 referred to as equivalent English translation).
Regarding claims 6 and 23, Toyoda et al. discloses the alloy of claims 1 and 21 (see previous).  Toyoda et al. does not expressly teach the shape of a solder ball as claimed.  Yoshikawa et al. discloses that it is known to provide solder alloys in the shape of a ball because said ball shape is used for joining solder portions [0051].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Toyoda et al. by providing said alloy in the shape of a ball such that said alloy can be used to join solder portions as taught by Yoshikawa et al.

Claims 1, 3-4, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 2017/0014955).
Regarding claim 1, Ueshima et al. discloses a solder alloy having a composition as seen in table 3 below [abstract, claims 1-2].  The examiner notes that the overlap between the disclosed solder alloy of Ueshima et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner reasonably considers the recitation of “consisting of…” to be met when the optional elements of P and/or Ge are not included (ie. zero percent) [abstract, 0062].
Alternatively, Ueshima et al. further discloses that the Sb amount directly affects solder strength and ductility [0057-0058].  In other words, Ueshima et al. discloses Sb to be a result-effective variable that directly affects mechanical properties of the solder material.  Therefore, the examiner submits that it is not inventive to discover the optimal or workable ranges of Sb when the general conditions of how Sb affects solder mechanical properties is taught in the prior art.  See MPEP 2144.05.
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Ueshima et al. (wt.%)
Ag
3 – 4
0 – 4
Cu
0.6 – 1.2
0.3 – 1.2
Sb
5 – 6
3 – 10
Ni and/or Co (opt.)
0.001 – 0.02
0 – 0.15
Sn
Balance
Balance


Regarding claims 3-4 and 21-22, Ueshima et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Ueshima et al. further overlaps with the claimed compositional ranges such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(I)
Claims 6-8 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 2017/0014955) in view of Yoshikawa et al. (WO2014163167, US 2016/0056570 referred to as equivalent English translation).
Regarding claims 6-8 and 23-25, Ueshima et al. discloses the alloy of claims 1 and 21 (see previous).  Ueshima et al. does not expressly teach the preform shape of a solder ball or powder as claimed.  Yoshikawa et al. discloses that it is known to provide solder alloys in the shape of a ball or pellet because for use in joining fine solder portions [0051].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Ueshima et al. by providing said alloy in the shape of a ball or pellet (ie. powder) such that said alloy can be used to join solder portions as taught by Yoshikawa et al.  The examiner reasonably considers the aforementioned forms to meet the limitation of a “preform” prior to soldering as would have been recognized by one of ordinary skill.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 26 further limits the claimed solder alloy composition to that as claimed.  As argued by applicants and shown in the affidavit, the solder alloy of claim 26 obtains unexpectedly improved results in shear strength and shear strength drop.  The prior art does not specify limiting the broadly disclosed solder alloy compositions above to that as instantly claimed, and the aforementioned features are further not disclosed or discussed in the aforementioned prior art.  Thus, applicants’ showing of unexpected results rebuts the previous prima facie obviousness of overlapping ranges.

Response to Arguments
Applicants’ arguments made over the instantly filed affidavit have been considered but are not persuasive for the reasons stated above.
Applicant's arguments, filed 9/20/2021, regarding the rejections over Yoshikawa et al. have been fully considered but they are not persuasive.
Applicant argues that Yoshikawa et al. teaches away from the claimed Sb amount, and Yoshikawa does not expressly teach that increasing Sb will improve shear strength.  The examiner cannot concur.  
Firstly, as stated in the previous office action, although Yoshikawa et al. does indeed express a preferences for lower Sb inclusions below 5%, Yoshikawa et al. also infers benefits to increasing Sb amounts such as improved shear strength as would have been recognized by one of ordinary skill [0027].  Thus, 
Secondly, the examiner recognizes that Yoshikawa indeed expressly teaches that lower Sb amounts serve to reduce shear strength as noted by applicants. Conversely, one of ordinary skill in the art of metallurgy would have recognized that shear strength would accordingly increase with higher Sb amounts.  Thus, one of ordinary skill would have been reasonably suggested to utilize Sb amounts at the upper limit of the disclosure of Yoshikawa as stated in the previous office action.
Applicant's arguments, filed 9/20/2021, regarding the rejections over Toyoda et al. or Ueshima et al. have been fully considered but they are not persuasive.
Applicant argues that the ranges of Toyoda and Ueshima are so broad such that one of ordinary skill would not have optimized the prior art ranges to arrive at the claimed range.  MPEP 2144.05(III)(D).  In response, the examiner notes that this MPEP section pertains to optimization of ranges.  However, the 

Conclusion
Claims 1, 3-4, 6-8, and 21-25 are rejected.
Claim 26 is objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734